DETAILED ACTION
This Action is a response to the filing received 19 July 2021. Claims 1-20 were initially presented. In a preliminary amendment filed 10 September 2021, claims 1-20 were canceled and claims 21-40 were newly added. Claims 21-40 remain pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 July 2021 is being considered by the examiner.

Allowable Subject Matter
Claims 21-34 are allowed.
Claim 36 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for allowance and/or the indication of allowable subject matter:
The prior art references of record do not expressly teach or render obvious the claimed invention as recited in claim 21. Specifically, the prior art references of record fail to teach or suggest at least: “A method of operating one or more edge computing systems of a network, comprising: reserving a set of virtual nodes, each virtual node of the set of virtual node corresponding to an address range; … identifying a request from the request handler process to be processed by a first application of a group of applications; … establishing a context at least based on the address range corresponding to the [selected] first virtual node; initiating execution of code for the first application and passing the context to the code; copying data to the virtual node …,” when taken in context with other features of the independent claim as a whole.
In particular, an updated search of the prior art determined that the following references are the most pertinent to the claimed subject matter, but fail to teach or suggest at least the above-recited limitations for the following reasons:
Khaimov, Russell, U.S. 10,924,542 B2, teaches systems and methods for providing a content delivery network edge server onto which a plurality of applications may be provisioned and instantiated, receiving one or more requests for content, and providing said requested content, but does not more particularly teach a method for operating one or more edge computing systems of a network, wherein a set of virtual nodes is reserved that corresponds to a particular address range, identifying a request from a request handler to be processed by a particular application, establishing a context based at least on the address range corresponding to a first selected virtual node, initiating execution of code for the first application including providing the context to the code, and copying data to the node;
Radhakrishnan et al., U.S. 10,848,582 B2, teaches systems and methods for providing customizable event-triggered computation at edge locations, wherein a customer may provide to the edge server code for a computation that may be executed upon detecting a particular event type, wherein the code executes in an isolation environment, but does not more particularly teach a method for operating one or more edge computing systems of a network, wherein a set of virtual nodes is reserved that corresponds to a particular address range, identifying a request from a request handler to be processed by a particular application, establishing a context based at least on the address range corresponding to a first selected virtual node, initiating execution of code for the first application including providing the context to the code, and copying data to the node; and
Varda et al., U.S. 10,331,462 B1, teaches systems and methods for receiving an HTTP request, directing the request to a zone, executing a piece of third-party code executing in an isolation environment, and providing a response to the request at least in part by the third-party code, but does not more particularly teach a method for operating one or more edge computing systems of a network, wherein a set of virtual nodes is reserved that corresponds to a particular address range, identifying a request from a request handler to be processed by a particular application, establishing a context based at least on the address range corresponding to a first selected virtual node, initiating execution of code for the first application including providing the context to the code, and copying data to the node.
In view of the foregoing discussion, the identified claimed limitations, in combination with the other limitations of claim 21, are not present in the prior art of record and would not have been obvious; thus, pending claim 21 is allowed. Claim 28 contains subject matter similar to that of claim 21, and are also allowed for the above reasons. Claims 22-27 depend from claim 21 and claims 29-34 depend from claim 28, and are also allowable at least based on their dependence from allowable independent claims 21 and 28.
	The prior art references of record do not expressly teach or render obvious the claimed invention as recited in claim 36. Specifically, the prior art references of record fail to teach or suggest at least: “A method comprising: … compiling the application into an assembly code and then into a native code, wherein the compiling enforces the isolation runtime parameters; producing an artifact … comprises the compiled native code and metadata; and deploying the application artifact to one or more nodes of an edge network, and further comprising, in a node of the one or more nodes: identifying, in an isolation runtime environment for the node, a request from a Hypertext Transfer Protocol (HTTP) accelerator service to be processed by the application; … initiating execution of code for the application and passing context to the code; after initiating execution of the code, copying data from the artifact to the isolation resource using the context …,” when taken in context with other features of the independent claim as a whole. The prior art disclosed above with respect to the allowability of claims 21-34 remains the most pertinent to the non-obvious features of claim 36.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 35 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Raz, Elad, U.S. 2015/0286471 A1 (hereinafter “Raz”) in view of Tseitlin et al., U.S. 2007/0250574 A1 (hereinafter “Tseitlin”) and Parikh, Jay G., U.S. 2004/0205162 A1 (hereinafter “Parikh”).

Regarding claim 35, Raz teaches: A method comprising: 
identifying an application in a first language (Raz, e.g., ¶19, “non-limiting flowchart 300 for compilation of a user-managed language to be executed by a targeted embedded processing system …” See also, e.g., ¶20, “code in a managed programming language is received from the user …”); 
identifying isolation runtime parameters (Raz, e.g., ¶21, “parameters respective of the memory availability on a target embedded system memory are obtained … parameters may include the size of portion 224 of the memory and its starting address …”); [Spec. at ¶21 describes isolation runtime environment as selecting from a set of reserved isolation resources; isolation resources may be referred to as virtual machines or virtual nodes. Spec. at ¶23 defines isolation runtime requirements as memory requirements, variable requirements, execution constraints, or the like]
compiling the application into an assembly code and then into a native code (Raz, e.g., ¶20, “Managed languages … are compiled to an intermediate language such as … byte-code …” See also, e.g., ¶22, “received user code is compiled by the SDK for execution on the target system … user code is compiled into a native code of the processing unit …” Examiner’s note: a bytecode1 intermediate representation is consistent with an assembly language), wherein the compiling enforces the isolation runtime parameters (Raz, e.g., ¶22, “while taking into account at least the boundaries of the memory to be used (respective to the parameters provided …”).
Raz does not more particularly teach that the compiling produces an artifact comprising the compiled native code and metadata. However, Tseitlin does teach: producing an artifact, wherein the artifact comprises the compiled native code and metadata (Tseitlin, e.g., ¶69-70, “enterprise object code 654 is platform specific so that the enterprise object code 654 can be run on the customer’s computer network … enterprise object code 654 is provided to a packaging system, which adds additional information to the enterprise object code 654 to generate the enterprise module A 351 … Some of the platform dependent artifacts 632 are provided after the compiling and linking phase. For instance, metadata may be provided to the compiler and linker 648, the enterprise object code 654, and the packaging system 656. The metadata can include information specific to the customer’s platform …”) for the purpose of facilitating the compilation, linking, packaging and execution of code on a particular customer’s native platform (Tseitlin, e.g., ¶69).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the systems and methods for safe compilation of code to be used in a particular target processing system as taught by Raz to provide that the compiling produces an artifact comprising the compiled native code and metadata because the disclosure of Tseitlin shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for continuous compilation and deployment of code to provide that the compiling produces an artifact comprising the compiled native code and metadata for the purpose of facilitating the compilation, linking, packaging and execution of code on a particular customer’s native platform (Tseitlin, id.).
Raz in view of Tseitlin does not more particularly teach that the application artifact is deployed to one or more nodes of an edge network. However, Parikh does teach: deploying the application artifact to one or more nodes of an edge network (Parikh, e.g., ¶24, “The CDN also includes an application framework comprising, for example, at least one region of application server-enabled edge servers … the present invention takes advantage of given edge servers in the CDN that are provisioned with application server and additional code to enable applications or application components to be executed from the edge of the internet …” Examiner’s note: provisioning is analogous to deployment; that the artifact comprises the code and the metadata is disclosed by citation to Tseitlin above and incorporated herein) for the purpose of facilitating the effective handling and responses to particular requests to applications deployed to content delivery networks (Parikh, e.g., ¶¶20-24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the systems and methods for safe compilation of code to be used in a particular target processing system as taught by Raz in view of Tseitlin to provide that the application artifact is deployed to one or more nodes of an edge network because the disclosure of Parikh shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for configuring and deploying an application to an edge node of a content delivery network to provide that the application artifact is deployed to one or more nodes of an edge network for the purpose of facilitating the effective handling and responses to particular requests to applications deployed to content delivery networks (Parikh, id.).

Regarding claim 40, the rejection of claim 35 is incorporated, and Tseitlin further teaches: wherein the compiled native code corresponds to a programming language native to the one or mode nodes of the edge network (Tseitlin, e.g., ¶67, “module construction system 600 provides libraries of pre-constructed code that the developer can utilize when programming in the native platform computer languages …”) for the purpose of facilitating the compilation, linking, packaging and execution of code on a particular customer’s native platform (Tseitlin, e.g., ¶69).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the systems and methods for safe compilation of code to be used in a particular target processing system as taught by Raz to provide that the compiling produces an artifact comprising compiled native code corresponding to a native programming language because the disclosure of Tseitlin shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for continuous compilation and deployment of code to provide that the compiling produces an artifact comprising compiled native code corresponding to a native programming language for the purpose of facilitating the compilation, linking, packaging and execution of code on a particular customer’s native platform (Tseitlin, id.).
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Raz in view of Tseitlin and Parikh, and in further view of Sharpe et al., U.S. 2019/0213139 A1 (hereinafter “Sharpe”).

Regarding claim 37, the rejection of claim 35 is incorporated, but Raz in view of Tseitlin and Parikh does not more particularly teach that the metadata comprises global variables used by the application. However, Sharpe does teach: wherein the metadata comprises global variables used by the application (Sharpe, e.g., ¶38, “language compiler 102 compiles the source code files 110 into an assembly file 112 or assembly that is composed of metadata and intermediate language code. The metadata includes a symbol table … that includes the variables used in the program including the global variables …”) for the purpose of identifying all global variables of an application in order to more efficiently store and access them (Sharpe, e.g., ¶¶14-19).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the systems and methods for safe compilation of code to be used in a particular target processing system as taught by Raz in view of Tseitlin and Parikh to provide that the metadata comprises global variables used by the application because the disclosure of Sharpe shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for compilation and deployment of code to provide that the metadata comprises global variables used by the application for the purpose of identifying all global variables of an application in order to more efficiently store and access them (Sharpe, id.).

Claims 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Raz in view of Tseitlin and Parikh, and in further view of Goossens, Bart, U.S. 11,243,816 B1 (hereinafter “Goossens”).

Regarding claim 38, the rejection of claim 35 is incorporated, but Raz in view of Tseitlin and Parikh does not more particularly teach that the metadata comprises configuration requirements of the application. However, Goossens does teach: wherein the metadata comprises configuration requirements of the application (Goossens, e.g., 13:19-60, “metadata may for example relate to: … the use of dynamic memory allocation, the static and/or dynamic memory storage space requirements …” Examiner’s note: The Specification describes that “The size and formatting of each of the applicant nodes memory spaces may also be defined by the metadata, wherein the metadata may identify an initial size requirement of the memory space … or some other information related to the configuration requirements of the application” (see ¶62). Goossens discloses “static and/or dynamic memory storage space requirements,” broadly consistent with Applicants’ description) for the purpose of providing information to a runtime environment which may enable informed allocation of execution tasks on particular execution units (Goossens, e.g., 8:39-9:23).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the systems and methods for safe compilation of code to be used in a particular target processing system as taught by Raz in view of Tseitlin and Parikh to provide that the metadata comprises configuration requirements of the application because the disclosure of Goossens shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for compilation and deployment of code to provide that the metadata comprises configuration requirements of the application for the purpose of providing information to a runtime environment which may enable informed allocation of execution tasks on particular execution units (Goossens, id.).

Regarding claim 39, the rejection of claim 35 is incorporated, but Raz in view of Tseitlin and Parikh does not more particularly teach that the metadata comprises execution constraints of the application. However, Goossens does teach: wherein the metadata comprises execution constraints of the application (Goossens, e.g., 13:19-60, “metadata may for example relate to: the number of instructions required to perform the task, number and/or nesting depth of execution loops required, the presence, number and/or nesting depth of conditional branches required, the presence, number or depth of recursive statements, the use of dynamic memory allocation, the static and/or dynamic memory storage space requirements, and/or the use of indirect function references …” Examiner’s note: The Specification describes that “metadata 652 may include a trap data structure that indicates constraints of the application during execution … may include … memory usage, security, loops, race conditions, or some other similar constraint” (see ¶63). Many of the examples provided in Goossens are consistent with Applicants’ description) for the purpose of providing information to a runtime environment which may enable informed allocation of execution tasks on particular execution units (Goossens, e.g., 8:39-9:23).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the systems and methods for safe compilation of code to be used in a particular target processing system as taught by Raz in view of Tseitlin and Parikh to provide that the metadata comprises execution constraints of the application because the disclosure of Goossens shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for compilation and deployment of code to provide that the metadata comprises execution constraints of the application for the purpose of providing information to a runtime environment which may enable informed allocation of execution tasks on particular execution units (Goossens, id.).

Conclusion
Examiner has identified particular references contained in the prior art of record within the body of this action for the convenience of Applicant. Although the citations made are representative of the teachings in the art and are applied to the specific limitations within the enumerated claims, the teaching of the cited art as a whole is not limited to the cited passages. Other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by Examiner.
Examiner respectfully requests that, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R. 1.111(c).
Examiner interviews are available via telephone and video conferencing using a USPTO-supplied web-based collaboration tool. Applicant is encouraged to submit an Automated Interview Request (AIR) which may be done via https://www.uspto.gov/patent/uspto-automated-interview-request-air-form, or may contact Examiner directly via the methods below.
Any inquiry concerning this communication or earlier communication from Examiner should be directed to Andrew M. Lyons, whose telephone number is (571) 270-3529, and whose fax number is (571) 270-4529. The examiner can normally be reached Monday to Friday from 10:00 AM to 6:00 PM EST.            If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Wei Zhen, can be reached at (571) 272-3708. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.
/Andrew M. Lyons/Examiner, Art Unit 2191                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, e.g., “Java bytecode,” Wikipedia, https://en.wikipedia.org/wiki/Java_bytecode, last retrieved on 30 September 2022.